HEDRICK, Judge.
The defendant contends that the court committed prejudicial error in proceeding to trial without allowing the defendant to subpoena witnesses. This contention is without merit. The record discloses that when the defendant was being questioned by the judge as to the voluntary character of his plea of guilty, the defendant stated that he would like to have as a witness one Major Hugh A. Logan, Jr., for this witness could and would explain to the court that he, the Major, had told a Lt. Jordan to transfer the defendant, a prisoner, over to the Highway Patrol Office to a job that he was physically able to do. The solicitor stipulated that if the witness was present he would so testify. The court asked the defendant if the stipulation was satisfactory *727and if he still wanted the witness present. The defendant stated: “No, sir, that is fine.” The record further discloses that the defendant entered a written plea of guilty, and that the trial judge signed an adjudication that the defendant’s plea was “ . . . freely, understanding^ and voluntarily made, without undue influence, compulsion or duress, and without promise of leniency.”
We have carefully examined the entire record and determine that the defendant pleaded guilty to a valid bill of indictment; that the sentence imposed is within the maximum prescribed for a violation of the statute, and that the defendant had a fair trial in the superior court free from prejudicial error.
No error.
Chief Judge Mallard and Judge Parker concur.